188 F.2d 364
AMERICAN-FIDELITY & CASUALTY COMPANY and Capital MotorLines, Appellants,v.PENNSYLVANIA CASUALTY COMPANY and J. B. Levan and FlorenceLevan, d/b/a Cherokee Motor Coach Company, Appellees.MANUFACTURERS CASUALTY INSURANCE COMPANY, Successor toPennsylvania Casualty Company, Cross-Appellant,v.AMERICAN FIDELITY & CASUALTY COMPANY and Capital MotorLines, Cross-Appellees.
Nos. 11249, 11250.
United States Court of Appeals Sixth Circuit.
April 12, 1951.

Strang, Fletcher & Carriger, Chattanooga, Tenn., John S. Carriger, Chattanooga, Tenn., for appellants and cross-appellees.
Charles A. Noone and Harry J. Schaefer, Chattanooga, Tenn., for appellees and cross-appellants.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel; on consideration whereof it is ordered that the judgment of the District Court filed June 12, 1950, be and hereby is affirmed upon the grounds and for the reasons stated in the opinion on motion for new trial and the findings of fact and conclusions of law filed February 8, 1950, and in the memorandum in settlement of judgment and findings of fact and conclusions of law filed May 25, 1950, by the District Court.  97 F.Supp. 965.